Citation Nr: 1114147	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  10-03 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for high blood pressure.

3.  Entitlement to service connection for a skin condition, also claimed as a result of herbicide exposure.

4.  Entitlement to service connection for degenerative disc disease of L4-L5 and L5-S1, claimed as a back condition.


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to January 1969, and served in Vietnam for approximately one year and one month.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA), San Juan, the Commonwealth of Puerto Rico, Regional Office (RO), which denied service connection for tinnitus, high blood pressure, a skin condition (also claimed as a result of herbicide exposure), and degenerative disc disease of L4-L5 and L5-S1 (claimed as a back condition).  The Veteran disagreed with such denials and subsequently perfected an appeal.   

The Veteran has not selected a representative through a power of attorney.  As such, the Board finds that the Veteran wishes to proceed without representation.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for tinnitus, high blood pressure, a skin condition (also claimed as a result of herbicide exposure), and degenerative disc disease of L4-L5 and L5-S1 (claimed as a back condition).  Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's service connection claims so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).
	
Initially, the Board notes that the Veteran indicated that he received and continues to receive treatment for his back, high blood pressure, skin, and tinnitus disabilities from the VA Medical Center (VAMC) in San Juan as early as 2005.  See March 2009 "Statement in Support of Claim," VA Form 21-4138; June 2009 "Statement in Support of Claim," VA Form 21-4138 (Notice of Disagreement); January 2010 "Appeal to the Board of Veterans Appeals," VA Form 9.  Although the RO indicated that it reviewed the Veteran's treatment records from the San Juan VAMC dated October 2007 to December 2009 (see March 2009 Rating Decision; November 2009 Statement of the Case), a complete review of the Veteran's claims folder is negative for any treatment records from the San Juan VAMC.   Further, the Veteran submitted various "Authorization and Consent to Release Information to the Department of Veterans Affairs," VA Form 21-4142, dated January 2009 and March 2009 indicating that he received treatment with various private practitioners, to include Dr. E. Casillas, Dr. E. Martorell, Dr. L. Dias, Dr. J.C. Arias, Dr. R. Aponte, and Dr. R. Aroyo.  See January 2009 "Authorization and Consent to Release Information to the Department of Veterans Affairs," VA Form 21-4142; March 2009 "Authorization and Consent to Release Information to the Department of Veterans Affairs," VA Form 21-4142.  Review of the evidence of record reveals private treatment records from Dr. E. Casillas dated June 1994 to March 2004, Dr. E. Martorell dated June 1982 to July 2007, Dr. L. Dias dated January 1990 to November 2008, and Dr. J.C. Arias dated November 1990 to December 1990.  It is unclear whether such records are complete.  Further, the claims folder is negative for any treatment records from Dr. R. Aponte or Dr. R. Aroyo.  

Such records may be pertinent to the Veteran's service connection claims for tinnitus, high blood pressure, a skin condition, and a back condition.  VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  Consequently, the Veteran's complete treatment records relating to his back, high blood pressure, skin, and tinnitus disabilities from the San Juan VAMC and from the private practitioners he identified should be obtained and associated with the claims folder.   

With regard to the Veteran's claim for service connection for tinnitus, although he has not been diagnosed with tinnitus by a medical professional, in Charles v. Principi, 16 Vet. App. 370 (2007), the Court held that tinnitus is readily observable by laypersons and does not require medical expertise to establish its existence.  As such, the Veteran himself is capable of diagnosing tinnitus and by claiming service connection for such disorder, a current disability of tinnitus is established.  

Further, the Veteran claims he was exposed to loud noise, including vehicle and motor noise, while serving in Vietnam.  See January 2009 "Veteran's Application for Compensation and/or Pension," VA form 21-526.  As noted, his DD-214 reveals that he served in Vietnam for approximately 1 year and 1 month, and his military occupational specialty was a cook.  Although the Veteran's STRs are negative for documented in-service noise exposure and/or evidence of any tinnitus in-service, the Board finds the Veteran's statements regarding in-service noise exposure, including vehicle and motor noise, while serving in Vietnam consistent and credible with such service.    

The Veteran contends that his current tinnitus disability is related to his noise exposure in service.  Review of the record is negative for any medical opinion regarding a link between the Veteran's tinnitus disability and his service.  Based on the foregoing, a VA exam is necessary to ascertain whether the tinnitus disability is related to his service.  The fulfillment of the duty to assist requires a thorough and contemporaneous medical examination that considers prior medical examinations and treatment in order to conduct a complete evaluation of the Veteran's claim.  38 C.F.R. § 4.2 (2010).  Where further evidence, or clarification of the evidence, is needed for proper appellate decision-making, a remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2010).

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claim remaining on appeal and to afford full procedural due process, the case is REMANDED for the following action:
1.  The AMC/RO should obtain the private treatment records identified by the Veteran in the January 2009 "Authorization and Consent to Release Information to the Department of Veterans Affairs," VA Form 21-4142 and various March 2009 "Authorization and Consent to Release Information to the Department of Veterans Affairs," VA Form 21-4142, regarding his back, high blood pressure, skin, and tinnitus disabilities from Dr. E. Casillas, Dr. E. Martorell, Dr. L. Dias, Dr. J.C. Arias, Dr. R. Aponte, and Dr. R. Aroyo, and associate these records with the claims folder.     

To the extent there is an attempt to obtain records that is unsuccessful, the claims folder should contain documentation of the attempts made.  The Veteran should also be informed of the negative results, and should be given an opportunity to obtain the records.  

2.  The AMC/RO should also obtain the Veteran's VA treatment records regarding his back, high blood pressure, skin, and tinnitus disabilities from the San Juan VAMC, beginning in 2005, and associate these records with the claims folder.     

To the extent there is an attempt to obtain records that is unsuccessful, the claims folder should contain documentation of the attempts made.  The Veteran should also be informed of the negative results, and should be given an opportunity to obtain the records.  

3.  After the above development has been completed and all outstanding records have been associated with the claims file, the RO/AMC should schedule the Veteran for a VA examination regarding the nature and etiology of his tinnitus disability.  All indicated tests and studies, to include audiological testing, should be accomplished and the findings then reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current tinnitus disability is related to the Veteran's service, specifically his credible statements of in-service vehicle and motor noise exposure while serving in Vietnam.  

A complete rationale should be provided for any opinion.  The claims folder should be made available to the examiner for review.  The entire claims file must be reviewed by the examiner in conjunction with examination and the report should state that such review has been accomplished.

4.  Upon completion of the above-requested development, the RO should readjudicate the Veteran's service connection claims.  If the service connection claims remain denied, the Veteran should be provided with a Supplemental Statement of the Case as to the issues remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


